Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  June 21, 2013                                                                     Robert P. Young, Jr.,
                                                                                               Chief Justice

  146846                                                                             Michael F. Cavanagh
                                                                                     Stephen J. Markman
                                                                                         Mary Beth Kelly
                                                                                          Brian K. Zahra
                                                                                  Bridget M. McCormack
  LOREN D. MOHNEY,                                                                      David F. Viviano,
            Plaintiff-Appellee,                                                                     Justices

  v                                                      SC: 146846
                                                         COA: 303797
                                                         MCAC: 06-000101
  AMERICAN INTERNATIONAL GROUP and
  INSURANCE COMPANY OF THE STATE OF
  PENNSYLVANIA,
           Defendants-Appellants,
  and
  SECOND INJURY FUND,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 31, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REMAND this case to the Michigan Compensation Appellate Commission (MCAC)
  for entry of an order denying plaintiff’s claim for worker’s compensation benefits. The
  record shows that plaintiff’s injuries here did not arise “out of and in the course of” his
  employment. In particular, the employer did not “own, lease, or maintain” the parking lot
  on which plaintiff slipped and fell, and thus the coverage set forth in Simkins v Gen
  Motors Corp (After Remand), 453 Mich 703, 723 (1996), is not applicable. Simkins held
  that MCL 418.301(3), which provides that an “employee going to or from his or her
  work, while on the premises where the employee’s work is to be performed . . . is
  presumed to be in the course of his or her employment,” is applicable to the situation in
  which such employee is injured on property “not owned, leased, or maintained by his
  employer,” as long as he was “traveling in a reasonably direct route between the parking
  area owned, leased, or maintained by the employer and the work-site . . . .” (Emphasis
  added.) Whatever the merits of Simkins, we reject the extension of Simkins to the present
  circumstances. There was simply no “ownership, lease, or maintenance” of the parking
  lot by the employer.
                                                                                                               2



       CAVANAGH and MCCORMACK, JJ., would remand this case to the MCAC to
address unresolved issues raised by defendant American International Group in its initial
appeal to the MCAC and deny leave to appeal in all other respects.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 21, 2013
       t0618
                                                                             Clerk